Citation Nr: 1313116	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-44 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Regarding characterization of the appeal, the Board notes that the RO initially denied service connection for bilateral hearing loss and tinnitus in a June 2009 rating decision.  While the Veteran did not specifically submit a notice of disagreement with respect to this decision, he did request reconsideration of the claims in November 2009, prior to the expiration of the appeal period.  In addition, he reported for a rescheduled VA audiology examination in April 2010

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  Additionally, the Federal Circuit has held that an RO decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim." Jennings v. Mansfield, 509 F.3d 1362, 1368   (Fed. Cir. 2007).  The Court of Appeals for Veterans Claims has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final." King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b) and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final. Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

In this case, the RO treated the June 2009 rating decision as final and the Veteran's November 2009 statement as a claim to reopen the claims for service connection for bilateral hearing loss and tinnitus.  The RO later considered the claims reopened, as reflected in a May 2010 rating decision.  However, given that new and material evidence pertinent to the claim was received prior to the expiration of the appeal period, the Board will address this claim on a de novo basis, and the issues have been recharacterized as entitlement to service connection for bilateral hearing loss and tinnitus.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the Veteran's claims for hearing loss and tinnitus, the Veteran reports that he was exposed to loud noises while stationed in Vietnam and has experienced difficulty hearing and ringing in his ears since service.  The Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure. 38 C.F.R. § 3.159(a)(2).

Further, although the competent evidence does not reflect the presence of hearing loss in either ear to an extent recognized as a disability during the period of the Veteran's service, the absence of evidence of such hearing loss in service is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Likewise, service connection may be granted for tinnitus or any other disability diagnosed post-service upon a showing of a nexus between that disability and injury or disease in service.  See, e.g., 38 C.F.R. § 3.303(d).

In this case, the Veteran was afforded a VA examination in April 2010 to determine the nature and etiology of the claimed hearing loss and tinnitus.  While the examiner diagnosed him with bilateral hearing loss and tinnitus, she determined that these disabilities were less likely than not due to noise exposure in service.  In so finding, the examiner noted that the Veteran did not complain of hearing loss or tinnitus in service and that he had normal hearing loss at entrance and discharge.  As such, she relied upon the absence of evidence in service in rendering her opinion.  However, as noted above, the absence of hearing loss or tinnitus in service is not always fatal to a claim.  

It would have been helpful had the examiner brought her expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss and tinnitus or described how hearing loss and tinnitus which results from acoustic trauma generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure or acoustic trauma in service as opposed to some other cause.

Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's hearing loss and tinnitus.  

In addition, in various written statements, the Veteran indicated that he has been granted disability benefits from the Social Security Administration (SSA).  However, the SSA decision and the records upon which that determination was based have not been associated with the claims file.  Nor does it appear that any attempt has made to procure them.  While it is unclear as to whether these records pertain to the current claims, VA has a duty to obtain SSA records when they may be relevant to a claim. 38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet.App. 363, 370-72 (1992).  The possibility that SSA records could contain evidence relevant to the Veteran's claim cannot be foreclosed absent a review of those records. Quartuccio v. Principi, 16 Vet.App. 183, 188 (2002).  Therefore, the Board finds that his appeal must be remanded in order to accord the agency of original jurisdiction an opportunity to procure these documents. 38 C.F.R. § 3.159(c)(2) (2012).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all VA and non-VA health care providers who have treated him for hearing loss and tinnitus.  

After procuring any necessary authorization from the Veteran for the release of the identified records, the RO/AMC should obtain copies of all such records.  All efforts to obtain such records should be documented in the claims folder, and all available records should be associated with the claims folder.

2.  The RO/AMC should obtain a copy of the decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss and tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to his hearing loss.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The RO/AMC should undertake any other development it determines to be warranted.

5.  The RO/AMC should then readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and be afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


